Citation Nr: 1013628	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel







INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska denied service connection for PTSD.  

In a July 2008 decision, the Board denied service connection 
for PTSD.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2009, the Court vacated that portion of the Board's 
July 2008 decision that had denied service connection for 
PTSD and remanded the matter to the Board for further 
evidentiary development consistent with a March 2009 Joint 
Motion For Partial Remand (Joint Motion).  

In turn, the Veteran's claim for service connection for PTSD 
is being REMANDED to the RO.  VA will notify the Veteran if 
further action is required.  


REMAND

Upon receipt of an application for service connection 
benefits, VA is tasked with satisfying certain notification 
and assistance requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  With 
regard to the duty to assist in particular, the VCAA and its 
implementing regulations provide, in relevant part, that VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim-where there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2009).  

Here, the Veteran asserts that service connection is 
warranted for PTSD because, during his service in Vietnam, he 
engaged in combat with enemy forces.  In support of this 
contention, and included in the claims folder, are the 
Veteran's statements and service personnel records reflecting 
that on July 7, 1965 the Veteran landed on Red Beach in Da 
Nang, Vietnam, where he experienced mortar and rocket attacks 
and where his unit was engaged in operations against 
guerrilla forces.  Additional service personnel records 
indicate that, between July 31, 1965 and May 11, 1966, the 
Veteran served as Platoon Squad Leader with H&S Company, 2nd 
& 3rd Battalion, 9th Marines, 3rd Marine Division (Reinforced), 
Fleet Marine Force.  

Significantly, and despite this evidence, no attempt appears 
to have been made to request the Veteran's unit history 
records and morning reports from the United States Army and 
Joint Service Records Research Center (JSRCC).  A remand of 
this issue is necessary to accord the RO an opportunity to 
obtain any such documents which may be available.  [Of 
further importance to the Board in this matter is the fact 
that a private psychological evaluation completed in May 
2006, as well as a VA psychiatric examination conducted in 
January 2006, provide Axis I diagnoses of chronic PTSD.]  

This case is therefore REMANDED for the following actions:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his mental 
health in recent years.  After obtaining 
the appropriate release of information 
forms if necessary, procure copies of the 
records psychiatric treatment that the 
Veteran reports which are not duplicates 
of records already contained in the 
claims file.  Associate all such 
available records with the claims folder.

2.  Exhaust all avenues of development, 
including by contacting JSRCC, in an 
effort to verify that the Veteran engaged 
in combat with the enemy during active 
service.  Inform JSRCC of the information 
noted in this Remand (including the 
Veteran's unit of assignment upon arrival 
in Vietnam as well as the date and 
location of his arrival).  In an effort 
to verify his purported combat exposure, 
ask JSRCC to submit to VA copies of his 
unit history records and morning reports.

3.  If and only if a verified or 
corroborated stressor(s) is established-
in other words, if and only if the 
Veteran's purported combat exposure is 
confirmed-then schedule him for a VA 
examination to determine whether he meets 
the diagnostic criteria for PTSD, based 
solely on the verified or corroborated 
stressor(s).  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  Complete rationale should 
be given for all opinions provided.  

4.  Then, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the decision remains adverse, 
the Veteran and his attorney should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Subject to current appellate procedure, then return this case 
to the Board for further consideration, if in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claim.  The Veteran need not act until he 
receives further notice, but he does have the right to submit 
additional evidence and argument on this claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 




(CONTINUED ON NEXT PAGE)
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


